Title: To George Washington from Major John Clark, Jr., 22 December 1777
From: Clark, John Jr.
To: Washington, George

 

sir
Newtown [Square, Pa.] Decr 22d 1777–2 oClock P.M.

I have just returned from Springfield, having met one of my Spies on the Road, he informs me Genl Sr Wm Howe Sr Wm Erskine & a number of other Generals are with the party at Derby, refreshing the Troops—they have a very formidable Body with them—my Spy was taken by their advanced Guard one Mile this side Derby, on the Springfield Road—& carried to the Generals at Derby—they’ve made great many fires—one of their Guides assured my Spy they were only forageing, & meant to proceed towards Chester, I now observe a considerable smoke towards Providence Meeting House—Intelligence from another says they’ve 200 Waggons with them—I shall order my Spy to return & bring me further information—wou’d to God! I had only a few good Light Dragoons—I will now take a tour in their front—no Waggons had passed Derby before my Spy came away. I am in haste with the greatest Attachment your Excellency’s Obedt

Jno: Clark Jun.

